                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN
                               MILWAUKEE DIVISION

DIANA OLESON, Individually and on Behalf of ) Case No.: 20-cv-410
All Others Similarly Situated,              )
                                            ) CLASS ACTION COMPLAINT
                                            )
              Plaintiff,                    )
       v.                                   )
                                            ) Jury Trial Demanded
MRS BPO, LLC,                               )
                                            )
                                            )
              Defendant.                    )

                                         INTRODUCTION

       1.      This class action seeks redress for collection practices that violate the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692 et seq. (the “FDCPA”).

                                 JURISDICTION AND VENUE

       2.      The Court has jurisdiction to grant the relief sought by the Plaintiff pursuant to

15 U.S.C. § 1692k and 28 U.S.C. §§ 1331 and 1337. Venue in this District is proper in that

Defendant directed its collection efforts into the District.

                                             PARTIES

       3.      Plaintiff Diana Oleson is an individual who resides in the Eastern District of

Wisconsin (Milwaukee County).

       4.      Plaintiff is a “consumer” as defined in the FDCPA, 15 U.S.C. § 1692a(3), in that

Defendants sought to collect from Plaintiff a debt allegedly incurred for personal, family, or

household purposes.

       5.      Defendant MRS BPO, LLC (“MRS”) is a foreign limited liability company with

its principal offices located at 1930 Olney Avenue, Cherry Hill, New Jersey 08003.




            Case 2:20-cv-00410-NJ Filed 03/16/20 Page 1 of 15 Document 1
       6.       MRS does substantial business in Wisconsin and has a registered agent for service

of process in Wisconsin located at Cogency Global Inc., c/o Dane County Title Company, Inc.,

901 South Whitney Way, Madison, Wisconsin 53711.

       7.       MRS is engaged in the business of a collection agency, using the mails and

telephone to collect consumer debts originally owed to others.

       8.       MRS is engaged in the business of collecting debts owed to others and incurred

for personal, family, or household purposes.

       9.       MRS is a debt collector as defined in 15 U.S.C. § 1692a.

                                               FACTS

       10.      On or about July 11, 2019, Chase mailed an account statement to Plaintiff

regarding an alleged debt owed to “JPMorgan Chase Bank N.A.” A copy of this account

statement is attached to this complaint as Exhibit A.

       11.      Upon information and belief, the alleged debt referenced by Exhibit A was

incurred by use of a credit card, which was used exclusively for personal, family, and household

purposes.

       12.      Upon information and belief, Exhibit A is a form account statement, generated by

computer, and with the information specific to Plaintiff inserted by computer.

       13.      Upon information and belief, Exhibit A is a form account statement, used by

Chase to attempt to collect alleged debts.

       14.      Upon information and belief, Exhibit A is the first written communication that

MRS sent to Plaintiff regarding the alleged debt to which Exhibit A refers.




                                                 2

             Case 2:20-cv-00410-NJ Filed 03/16/20 Page 2 of 15 Document 1
       15.      Exhibit A includes the following representation which largely reflects the debt

validation notice that the FDCPA requires to be included with the initial written communication

to the consumer:




       16.      If Exhibit A was actually mailed on July 11, 2019, it would have been received on

or after July 14, 2019.

       17.      If Exhibit A was received on July 14, 2019, the consumer would have until

August 13, 2019 to mail out a request for validation. Chauncey v. JDR Recovery Corp., 118

F.3d 516, 519 (7th Cir. 1997) (consumer triggers verification rights by mailing out written notice

of dispute on thirtieth day after receiving validation notice).

       18.      Exhibit A also contains the following settlement offer:




       19.      The above offer requires that the consumer’s payment be received by

August 25, 2019.

       20.      The above offer also states that MRS is “not obligated to renew this offer.”

       21.      Any consumer, unsure whether a payment received after August 25, 2019 would

actually settle the debt, would feel compelled to allow for an extra two or three days for mailing




                                                  3

             Case 2:20-cv-00410-NJ Filed 03/16/20 Page 3 of 15 Document 1
and MRS processing to ensure they were able to take advantage of the settlement offer in

Exhibit A and that the payment would not be processed as a partial payment on the full balance.

       22.      Thus, any consumer who wished to take advantage of the settlement offer in

Exhibit A would feel compelled to mail out payment on or before August 22, 2019.

       23.      The 30-day validation period identified in Exhibit A would end at or around the

same time the consumer would feel compelled to mail out a payment to take advantage of the

settlement offer in Exhibit A before it expires. See 15 U.S.C. § 1692g(a).

       24.      Assuming the consumer sought verification at or near the end of the statutorily

mandated 30-day validation period, there would be no way for MRS to provide verification in

time for the consumer to tender payment in acceptance.

       25.      The unsophisticated consumer, realizing that the debt could not be verified before

the settlement offer in Exhibit A expired and that MRS was not obligated to renew the offer

would be unsure how, or whether, they could seek verification of the debt but accept the

settlement offer if the debt could be verified.

       26.      The statement that a debt collector is “not obligated to renew” an offer tracks

safe-harbor language that was created by the Seventh Circuit, which is meant to signal to the

unsophisticated consumer that the offer may not actually expire on the expiration date because

renewal of the offer is, at the very least, a possibility. Evory v. RJM Acquisitions Funding

L.L.C., 505 F.3d 769, 776 (7th Cir. 2007).

       27.      Where the Seventh Circuit prescribes safe-harbor language, this language is not

“blessed” as generally acceptable---rather, the Seventh Circuit has made it clear that its safe-

harbor language applies only in the specific “type” of case addressed in the opinion. See

Boucher v. Fin. Sys. of Green Bay, 2018 U.S. App. LEXIS 1094, at *17 (“debt collectors cannot



                                                  4

             Case 2:20-cv-00410-NJ Filed 03/16/20 Page 4 of 15 Document 1
immunize themselves from FDCPA liability by blindly copying and pasting the Miller safe

harbor language without regard for whether that language is accurate under the circumstances.”);

Evory, 505 F.3d at 775-76 (“we think the present concern can be adequately addressed …”);

Bartlett v. Heibl, 128 F.3d 497, 501 (7th Cir. 1997) (“We commend this redaction as a safe

harbor for debt collectors who want to avoid liability for the kind of suit Bartlett has brought and

now won. The qualification “for the kind of suit that Bartlett has brought and now won” is

important. We are not certifying our letter against challenges based on other provisions of the

statute; those provisions are not before us.”); see also O’Chaney v. Shapiro and Kreisman, LLC,

2004 U.S. Dist LEXIS 5116, at *13 (N.D. Ill. Mar. 25, 2004) (rejecting the argument that a debt

collector could avoid liability for use of safe harbor language where the Seventh Circuit

expressly limited the reach of the language to different claims).

       28.       In the context of an initial settlement letter, the unsophisticated consumer,

believing that the foregoing of validation rights is a material aspect of the settlement offer, would

understand the language that the debt collector is “not obligated to renew” to mean that the debt

collector would most likely not renew the offer, since the debtor would no longer have validation

rights to bargain away. See, e.g., Preston v. Midland Credit Mgmt., No. 18-3119, 2020 U.S. App.

LEXIS 1775 (7th Cir. Jan. 21, 2020) (Rovner, J. concur.) (“The [Evory] language is no different

from the creditors’ language of ‘limited time offer’ or a ‘time sensitive matter’ or ‘act now,’ and

reinforces the idea that if the debtor does not act immediately, she may lose the opportunity to do

so forever.”).

       29.       Exhibit A does not explain how, or even whether, a consumer may request

verification of the debt and accept the settlement offer if the debt is verified.




                                                   5

             Case 2:20-cv-00410-NJ Filed 03/16/20 Page 5 of 15 Document 1
          30.      The unsophisticated consumer, wishing to take advantage of the settlement offer

as long as it could be verified, might tender her payment to accept the settlement offer along with

the notice of dispute.

          31.      The unsophisticated consumer would also not know whether or how they could

receive her money back from Defendant if Defendant is unable to verify the debt or if the debt

actually is not valid. See, e.g., Glackin v. LTD Fin. Servs., L.P., 2013 U.S. Dist. ELXIS 108031,

at *7-8 (E.D. Mo. Aug. 1, 2013) (“an unsophisticated consumer would likely believe that setting

up payment arrangements would act as a waiver of the right to dispute the debt.”) (emphasis

added).

          32.      In fact, though the unsophisticated consumer would not realize it, the debt

collector need not even verify the debt as long as it ceases further attempts to collect the debt.

See Jang v. A.M. Miller & Assocs., 122 F.3d 480, 483 (7th Cir. 1997).

          33.      Thus, the purpose and effect of providing a settlement offer with a letter

containing the validation notice is to discourage the unsophisticated consumer from submitting a

written dispute.

          34.      The settlement offer in Exhibit A is confusing to the unsophisticated consumer

because it requires that the consumer tender a payment within the validation period or shortly

thereafter, but does not explain how the validation notice and settlement “deadline” fit together.

Bartlett v. Heibl, 128 F.3d 497, 500 (7th Cir. 1997) (“In the typical case, the letter both demands

payment within thirty days and explains the consumer's right to demand verification within thirty

days. These rights are not inconsistent, but by failing to explain how they fit together the letter

confuses.”).




                                                  6

                Case 2:20-cv-00410-NJ Filed 03/16/20 Page 6 of 15 Document 1
       35.      Because the settlement offer in Exhibit A expires at or around the same time as

the validation period, there is an apparent contradiction between the settlement offer and the

validation notice. See Flood v. Mercantile Adjustment Bureau, LLC, 176 P.3d 769, 776 (Colo.

2008) (“The extended time for taking advantage of the settlement offer – couched within a

personalized assurance that all her rights will be preserved through oral communication –

effectively misleads the consumer into delaying the transmission of the consumer’s written

request for the verifying documentation, thereby causing the loss of valuable consumer rights.”).

       36.      The unsophisticated consumer would be confused about whether the settlement

offer in Exhibit A would require them to forego their right to validate the debt.

       37.      The unsophisticated consumer would not know whether requesting verification of

the debt would be interpreted as a rejection of the settlement offer.

       38.      The plain language of Exhibit A is unclear as to how MRS would proceed in the

event that the consumer mailed a dispute along with a payment that was intended to accept the

settlement offer in the case that the debt could be verified.

       39.      Where a consumer mailed a dispute along with a payment that was intended to

accept a settlement offer in Exhibit A, under the terms of Exhibit A, MRS might:

             a. Hold the payment in escrow pending verification of the debt;

             b. Interpret the payment as an accord and satisfaction and settlement in full that

                contractually bars the consumer from requesting verification of the debt; or

             c. Send the payment back to the consumer pending verification of the debt, in which

                case the consumer may no longer be able to settle the debt because the offer

                would have expired while the debt collector was obtaining verification.




                                                  7

             Case 2:20-cv-00410-NJ Filed 03/16/20 Page 7 of 15 Document 1
        40.       Where a consumer mails a dispute along with a payment that was intended to

accept a settlement offer with an impending expiration date, whether the FDCPA requires a debt

collector to proceed along any of the above paths is an open question in the Seventh Circuit. See

Bailey v. TRW Receivables Management Services, Inc., 1990 U.S. Dist. LEXIS 19638, *7-8 (D.

Haw. Aug. 16, 1990) (“There is nothing in the statute which indicates that a debt collector is not

required to provide verification where a consumer requests it after paying the debt.”).

        41.       Whether accepting payment, or even holding payment pending verification, is a

“further attempt to collect the debt” is an open question in the Seventh Circuit. See Sambor v.

Omnia Credit Servs., 183 F. Supp. 2d 1234, 1243 (D. Haw. Feb. 5, 2002) (“Because the debt

collector in Bailey had already collected the debt, there was no collection to ‘cease’ pending

validation. In Bailey, keeping the consumer’s money was tantamount to continuing collection

activity.”).

        42.       The unsophisticated consumer would be confused as to whether she had

effectively exercised her validation rights by sending a payment along with a dispute letter.

        43.       The unsophisticated consumer may unwittingly reject a settlement offer by

tendering the settlement payment along with her dispute letter. If the debt collector treated the

acceptance of a settlement offer as a continuing attempt to collect a debt, see Sambor, 183 F.

Supp. 2d at 1243, the debt collector would need to return the settlement payment pending

verification of the debt.

        44.       Because the debt collector may be legally obligated to return the consumer’s

settlement payment pending verification of the debt, the expiration date would lapse before the

consumer had effectively made the settlement payment. By the time the debt collector verified




                                                 8

               Case 2:20-cv-00410-NJ Filed 03/16/20 Page 8 of 15 Document 1
the debt, the consumer would have missed her chance to settle the debt even though she

attempted to tender a payment before the expiration date.

       45.      Moreover, the unsophisticated consumer would have no idea how to both seek

verification of the debt and preserve the settlement offer in Exhibit A.

       46.      The consumer needs time to process the information contained in an initial debt

collection letter before deciding whether to dispute, pay or take other action. This is the point of

the 30-day period in 15 U.S.C. 1692g(a).

       47.      Prior to deciding whether to dispute a debt, a consumer may have to sort through

personal records and/or memories to try to remember if the debt might be legitimate. She may

not recognize the creditor – debts are freely assignable and corporations, especially banks, often

change names.

       48.      The § 1692g validation period lasts for 30 days. It is the consumer’s right to

request verification until the end of the 30-day period. If the request is not made until the end of

the 30-day period, the verification request would not be processed, researched by the creditor,

and returned to the consumer until long after settlement offer payment deadline has expired. The

consumer would be left with no time to review the verification and determine whether to accept

the settlement offer.

       49.      The unsophisticated consumer would have no idea how to both seek verification

of the debt and preserve the settlement offers in Exhibit A. It is likely that the settlement offer

would expire before the debt collector provides verification. The consumer would be left with

little or no time to review the verification and determine whether to accept the settlement offer.

       50.      The effect of the settlement offer in the initial written debt communication is to

discourage or prevent consumers from exercising their validation rights.



                                                 9

             Case 2:20-cv-00410-NJ Filed 03/16/20 Page 9 of 15 Document 1
       51.     Defendant did not include explanatory language in Exhibit A. See, e.g., Bartlett,

128 F.3d 497, 501-02 (7th Cir. 1997).

       52.     Any explanatory language should make clear whether a dispute will extend the

settlement offer while the debt collector is in the process of complying with its obligation to

verify the debt.

       53.     Plaintiff was misled and confused by Exhibit A.

       54.     The unsophisticated consumer would be misled and confused by Exhibit A.

                                            The FDCPA

       55.     The FDCPA creates both substantive and procedural rights for consumers, and

violations of those rights risk harm to concrete interests that the FDCPA protects. Derosia v.

Credit Corp Solutions, 2018 U.S. Dist. LEXIS 50016, at *12 (E.D. Wis. Mar. 27, 2018) (“‘a

plaintiff who receives misinformation form a debt collector has suffered the type of injury the

FDCPA was intended to protect against’ and ‘satisfies the concrete injury in fact requirement of

Article III.’”) (quoting Pogorzelski v. Patenaude & Felix APC, 2017 U.S. Dist. LEXIS 89678,

2017 WL 2539782, at *3 (E.D. Wis. June 12, 2017)); Spuhler v. State Collection Servs., No. 16-

CV-1149, 2017 U.S. Dist. LEXIS 177631 (E.D. Wis. Oct. 26, 2017) (“As in Pogorzelski, the

Spuhlers’ allegations that the debt collection letters sent by State Collection contained false

representations of the character, amount, or legal status of a debt in violation of their rights under

the FDCPA sufficiently pleads a concrete injury-in-fact for purposes of standing.”); Bock v.

Pressler & Pressler, LLP, No. 11-7593, 2017 U.S. Dist. LEXIS 81058 *21 (D.N.J. May 25,

2017) (“through [s]ection 1692e of the FDCPA, Congress established ‘an enforceable right to

truthful information concerning’ debt collection practices, a decision that ‘was undoubtedly

influenced by congressional awareness that the intentional provision of misinformation’ related



                                                 10

          Case 2:20-cv-00410-NJ Filed 03/16/20 Page 10 of 15 Document 1
to such practices, ‘contribute[s] to the number of personal bankruptcies, to marital instability, to

the loss of jobs, and to invasions of individual privacy,”); Quinn v. Specialized Loan Servicing,

LLC, No. 16 C 2021, 2016 U.S. Dist. LEXIS 107299 *8-13 (N.D. Ill. Aug. 11, 2016) (rejecting

challenge to Plaintiff’s standing based upon alleged FDCPA statutory violation); Lane v.

Bayview Loan Servicing, LLC, No. 15 C 10446, 2016 U.S. Dist. LEXIS 89258 *9-10 (N.D. Ill.

July 11, 2016) (“When a federal statute is violated, and especially when Congress has created a

cause of action for its violation, by definition Congress has created a legally protected interest

that it deems important enough for a lawsuit.”); see also Mogg v. Jacobs, No. 15-CV-1142-JPG-

DGW, 2016 U.S. Dist. LEXIS 33229, 2016 WL 1029396, at *5 (S.D. Ill. Mar. 15, 2016)

(“Congress does have the power to enact statutes creating legal rights, the invasion of which

creates standing, even though no injury would exist without the statute,” (quoting Sterk v.

Redbox Automated Retail, LLC, 770 F.3d 618, 623 (7th Cir. 2014)). For this reason, and to

encourage consumers to bring FDCPA actions, Congress authorized an award of statutory

damages for violations. 15 U.S.C. § 1692k(a).

       56.     Moreover, Congress has explicitly described the FDCPA as regulating “abusive

practices” in debt collection. 15 U.S.C. §§ 1692(a) – 1692(e). Any person who receives a debt

collection letter containing a violation of the FDCPA is a victim of abusive practices. See 15

U.S.C. §§ 1692(e) (“It is the purpose of this subchapter to eliminate abusive debt collection

practices by debt collectors, to insure that those debt collectors who refrain from using abusive

debt collection practices are not competitively disadvantaged, and to promote consistent State

action to protect consumers against debt collection abuses”).

       57.     Misrepresentations of the character, amount or legal status of any debt, injure or

risk injury to interests expressly protected by Congress in the FDCPA. See Degroot v. Client



                                                11

          Case 2:20-cv-00410-NJ Filed 03/16/20 Page 11 of 15 Document 1
Servs., 2020 U.S. Dist. LEXIS 6677 (E.D. Wis. Jan. 15, 2020) (“[A]n informational injury can be

concrete when the plaintiff is entitled to receive and review substantive information.”); Oloko v.

Receivable Recovery Servs., 2019 U.S. Dist. LEXIS 140164 (N.D. Ill. Aug. 19, 2019);

Untershine v. Encore Receivable Mgmt., Inc., 18-cv-1484 (E.D. Wis. August 9, 2019);

Richardson v. Diversified Consultants, No. 17-cv-4047, 2019 U.S. Dist. LEXIS 118786 *10-11

(N.D. Ill. July 17, 2019) (“the receipt of a communication misrepresenting the character of the

debt (here, the amount owed) is the kind of injury that Congress sought to prevent through the

FDCPA. ‘Such an injury falls squarely within the ambit of what Congress gave consumers in the

FDCPA: ‘a legally protected interest in certain information about debts,’ with ‘deprivation of

information about one’s debt (in a communication directed to the plaintiff consumer) a

cognizable injury.’” (internal citations omitted); see also Pierre v. Midland Credit Mgmt., Inc.,

2017 WL 1427070, at *4 (N.D. Ill. Apr. 21, 2017); Saenz v. Buckeye Check Cashing of Illinois,

2016 WL 5080747, at *1-2 (N.D. Ill. Sept. 20, 2016); Bernal v. NRA Grp., LLC, 318 F.R.D. 64,

72 (N.D. Ill. 2016) (holding that Plaintiff had standing to challenge misleading communication

sent to him because the communication violated his “right to be free from such misleading

communications”). Such misrepresentations may cause consumers to make incorrect decisions

about their finances or make payments to incorrect parties.

       58.     15 U.S.C. § 1692e generally prohibits the “use [of] any false, deceptive, or

misleading representation or means in connection with the collection of any debt.”

       59.     15 U.S.C. § 1692e(10) specifically prohibits: “The use of any false representation

or deceptive means to collect or attempt to collect any debt or to obtain information concerning a

consumer.




                                               12

          Case 2:20-cv-00410-NJ Filed 03/16/20 Page 12 of 15 Document 1
       60.     15 U.S.C. § 1692f generally prohibits the "use [of] unfair or unconscionable

means to collect or attempt to collect any debt."

       61.     15 U.S.C. § 1692g(a)(2) requires that the debt collector identify the name of the

creditor to whom the debt is owed in a non-confusing manner. Bartlett, 128 F.3d at 500. See

also Miller v. McCalla, Raymer, Padrick, Cobb, Nichols, & Clark, L.L.C., 214 F.3d 872, 875

(7th Cir. 2000) (statutory disclosures must be made in a non-confusing way):

               It is no excuse that it was “impossible” for the defendants to comply when
               as in this case the amount of the debt changes daily. What would or might
               be impossible for the defendants to do would be to determine what the
               amount of the debt might be at some future date if for example the interest
               rate in the loan agreement was variable. What they certainly could do was
               to state the total amount due--interest and other charges as well as
               principal--on the date the dunning letter was sent. We think the statute
               required this.

       62.     While Miller addressed a debt collector’s obligation to provide the amount of the

debt under 15 U.S.C. § 1692g(a)(1), the Seventh Circuit has held that the standards for claims

under § 1692e and § 1692g are the same. McMillan v. Collection Professionals, Inc., 455 F.3d

754, 759 (7th Cir. 2006).

               We cannot accept the district court’s view that claims brought under §
               1692e or § 1692f are different from claims brought under § 1692g for
               purposes of Rule 12(b)(6) analysis. Whether or not a letter is ‘false,
               deceptive, or misleading’ (in violation of § 1692e) or ‘unfair or
               unconscionable’ (in violation of § 1692f) are inquiries similar to whether a
               letter is confusing in violation of § 1692g. After all, as our cases reflect,
               the inquiry under §§ 1692e, 1692g and 1692f is basically the same: it
               requires a fact-bound determination of how an unsophisticated consumer
               would perceive the letter.”)

       63.     15 U.S.C. § 1692g(b) states, in part: “Any collection activities and

communication during the 30-day period may not overshadow or be inconsistent with the

disclosure of the consumer’s right to dispute the debt or request the name and address of the

original creditor.”

                                                13

          Case 2:20-cv-00410-NJ Filed 03/16/20 Page 13 of 15 Document 1
                                        COUNT I – FDCPA

       64.     Plaintiff incorporates by reference as if fully set forth herein the allegations

contained in the preceding paragraphs of this Complaint.

       65.     By providing a settlement offer which purportedly expires shortly after the 30-day

validation period without explaining how the validation notice and settlement “deadline” fit

together, Exhibit A includes representations which are false, deceptive, and misleading and

overshadow the validation notice.

       66.     Defendant violated 15 U.S.C. §§ 1692e, 1692e(10), 1692f, and 1692g(b).

                                       CLASS ALLEGATIONS

       67.     Plaintiff brings this action on behalf of a Class, consisting of (a) all natural

persons in the State of Wisconsin (b) who were sent a collection letter in the form represented by

Exhibit A to the complaint in this action, (c) seeking to collect a debt for personal, family or

household purposes, (d) between March 16, 2019 and March 16, 2020, inclusive, (e) that was not

returned by the postal service.

       68.     The Class is so numerous that joinder is impracticable. Upon information and

belief, there are more than 50 members of the Class.

       69.     There are questions of law and fact common to the members of the class, which

common questions predominate over any questions that affect only individual class members.

The predominant common question is whether the Defendants complied with the FDCPA.

       70.     Plaintiff’s claims are typical of the claims of the Class members. All are based on

the same factual and legal theories.

       71.     Plaintiff will fairly and adequately represent the interests of the Class members.

Plaintiff has retained counsel experienced in consumer credit and debt collection abuse cases.



                                               14

          Case 2:20-cv-00410-NJ Filed 03/16/20 Page 14 of 15 Document 1
       72.     A class action is superior to other alternative methods of adjudicating this dispute.

Individual cases are not economically feasible.

                                        JURY DEMAND

       73.     Plaintiff hereby demands a trial by jury.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

the Class and against Defendants for:

       (a)     actual damages;

       (b)     statutory damages;

       (c)     injunctive relief;

       (d)     attorneys’ fees, litigation expenses and costs of suit; and

       (e)     such other or further relief as the Court deems proper.

Dated: March 16, 2020

                                                       ADEMI & O’REILLY, LLP

                                              By:      /s/ Mark A. Eldridge
                                                       John D. Blythin (SBN 1046105)
                                                       Mark A. Eldridge (SBN 1089944)
                                                       Jesse Fruchter (SBN 1097673)
                                                       Ben J. Slatky (SBN 1106892)
                                                       3620 East Layton Avenue
                                                       Cudahy, WI 53110
                                                       (414) 482-8000
                                                       (414) 482-8001 (fax)
                                                       jblythin@ademilaw.com
                                                       meldridge@ademilaw.com
                                                       jfruchter@ademilaw.com
                                                       bslatky@ademilaw.com




                                                  15

          Case 2:20-cv-00410-NJ Filed 03/16/20 Page 15 of 15 Document 1
